                                                                                                        FILED
             Case 2:19-mj-00089-SWS Document 5 Filed 10/24/19 Page 1 of 2




                  UNITED STATES DISTRICT COURT                                                      3:04 pm, 10/24/19

                  FOR THE DISTRICT OF WYOMING                                                   Margaret Botkins
                                                                                                 Clerk of Court

UNITED STATES OF AMERICA

Plaintiff

                          vs.                             Case Number: 19-mj-89-SWS

GUADALUPE HERNANDEZ, JR.

Defendant.

Date 10/24/2019 Time 2:15 - 2:27 p.m.                     Before the Honorable       Kelly H. Rankin

         Indictment             Information        ✔   Complaint         Arraignment           Rule 5

 ✔   Initial Appearance           Detention Hearing          Preliminary Hearing         Removal Hearing

        Other

     Offense:18 U.S.C.922(g)(1) and 924(a)(2) Felon in Possession of a Firearm



            Kim Blonigen                               FTR                          Kristin Danni
                Clerk                         Court Reporter                       Probation Officer

         Eric J. Heimann                        Brian Hoose
       Asst. U.S. Attorney                         Marshal                            Interpreter

Appeared           Voluntarily           In Custody

✔    Defendant filed financial affidavit and is informed of consequences if any false information is given.

Attorney appearing No counsel present
     FPD        PANEL-CJA            RETAINED           WAIVED
Initial appearance               Date 10/24/2019
(Comments) Defendant advised of charge, rights and possible penalties




WY53                                                                                           Rev. 06/17/2019
MAGISTRATE CRIMINAL PROCEEDING SHEET
            Case 2:19-mj-00089-SWS Document 5 Filed 10/24/19 Page 2 of 2



✔   Defendant committed to custody of U.S. Marshal
    Preliminary hearing waived
    Preliminary / Final revocation hearing waived
    Removal hearing waived

    Arraignment set for:
Date                           Time                 Judge

✔   Preliminary hearing set for: Date 10/29/2019               Time 2:00 p.m.
Judge R. Michael Shickich              in

    Revocation hearing set for: Date                           Time
Judge                                  in

✔   Detention hearing set for:
Date 10/29/2019                Time 2:00 p.m.       Judge R. Michael Shickich

    Removal hearing set for:
Date                           Time                 Judge

    Court orders defendant held to answer to U.S. District Court, District of
    Other




                                                 Page 2 of 2
